19-61970-rk   Doc 12   FILED 12/03/19   ENTERED 12/03/19 16:37:30   Page 1 of 9
19-61970-rk   Doc 12   FILED 12/03/19   ENTERED 12/03/19 16:37:30   Page 2 of 9
19-61970-rk   Doc 12   FILED 12/03/19   ENTERED 12/03/19 16:37:30   Page 3 of 9
19-61970-rk   Doc 12   FILED 12/03/19   ENTERED 12/03/19 16:37:30   Page 4 of 9
19-61970-rk   Doc 12   FILED 12/03/19   ENTERED 12/03/19 16:37:30   Page 5 of 9
19-61970-rk   Doc 12   FILED 12/03/19   ENTERED 12/03/19 16:37:30   Page 6 of 9
19-61970-rk   Doc 12   FILED 12/03/19   ENTERED 12/03/19 16:37:30   Page 7 of 9
19-61970-rk   Doc 12   FILED 12/03/19   ENTERED 12/03/19 16:37:30   Page 8 of 9
19-61970-rk   Doc 12   FILED 12/03/19   ENTERED 12/03/19 16:37:30   Page 9 of 9
